Case 2:21-cv-00195-MCS-AS Document 16 Filed 03/05/21 Page 1 of 2 Page ID #:72



   1    HOLLAND & HART LLP
        BENJAMIN N. SIMLER (SBN 273778)
   2    bnsimler@hollandhart.com
        555 17th Street, Suite 3200
   3    Denver, CO 80202-3921
        Telephone: 303.295.8000
   4    Facsimile: 303.295.8261
   5    Attorneys for Defendant Cameron Santos
   6

   7

   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10                                   WESTERN DIVISION
  11   Riot Games, Inc. et al.,                        Case No. 2:21-cv-195-MCS (ASx)
  12                                 Plaintiffs,       STIPULATED MOTION TO
                                                       EXTEND TIME TO RESPOND TO
  13         v.                                        INITIAL COMPLAINT
  14   Cameron Santos, et al.,                         Complaint served:        Jan. 18, 2021
                                                       Current response date:   Mar. 8, 2021
  15                               Defendants.         New response date:       Mar. 24, 2021
  16

  17         Pursuant to Fed. R. Civ. P. 6(b)(1)(A) and the Court’s Initial Standing Order
  18   (ECF 11 § 4), Defendant Cameron Santos, by and through his undersigned counsel,
  19   and Plaintiffs Riot Games, Inc. and Bungie, Inc., by and through their undersigned
  20   counsel, hereby stipulate that the date for Defendant Cameron Santos to respond to
  21   the initial Complaint be extended by an additional 14 days from the current
  22   deadline of March 10, 2021:
  23   [March 24, 2021]                                Date for Defendant Santos to Respond
  24   March 10, 2021                                  to Initial Complaint
  25         This brief additional extension of time to respond to the initial Complaint is
  26   warranted because Defendant’s counsel’s wife gave birth on March 1, 2021, which
  27   has affected his ability to meet the existing response deadline. Additionally, the
  28

                                                   1
                  STIPULATED MOTION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
                                    CASE NO. 2:21-CV-195-MCS (ASX)
      Case 2:21-cv-00195-MCS-AS Document 16 Filed 03/05/21 Page 2 of 2 Page ID #:73



          1   parties have been engaged in settlement discussions and wish to further explore the
          2   possibility of settlement.
          3              Therefore, for good cause shown, the parties stipulate and hereby move the
          4   Court to order that Defendant have until March 24, 2021, to respond to the initial
          5   Complaint.
          6

          7   IT IS SO STIPULATED:
          8   Dated: March 5, 2021                      HOLLAND & HART LLP
          9

         10
                                                   By: /s/Benjamin N. Simler **
         11                                            Benjamin N. Simler
         12                                             Attorneys for Defendant Cameron Santos
         13                                             ** Pursuant to L.R. 5-4.3.4(a)(2)(i), I attest
                                                        that all other signatories listed, and on whose
         14                                             behalf the filing is submitted, concur in the
                                                        filing’s content and have authorized the filing.
         15

         16   MICTHELL SILBERBERG & KNUPP LLP
         17

         18
              /s/Marc E. Mayer (with permission)
         19   Marc E. Mayer
              Mack. C. Humphrey
         20
              Attorneys for Plaintiffs
         21   Riot Games, Inc. and Bungie, Inc.
         22   16296032

         23

         24

         25

         26

         27

         28

                                                           2
                             STIPULATED MOTION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
Error! Unknown document property name.
                                               CASE NO. 2:21-CV-195-MCS (ASX)
